DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The limitations, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind, including an observation evaluation, judgment, opinion).  
 	In claim 1, the limitations “learning using the learning data set”, under its broadest reasonable interpretation, are mental processes since they can be performed in the human mind, such as an evaluation.  The Examiner notes that the step of “preparing a plurality of body X-rays images…” and preparing internal diagnostic indicator information…” are insignificant pre-solution activities or mental processes since they can be performed in the human mind, such as an evaluation.  The additional generic computer elements (“artificial neural network model”) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea in a system.  The recitation of generic computer components in a claim do not preclude that claim from reciting an abstract idea.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind.  For example, in the claim 1, “preparing”, “preparing”, and “learning” could be performed by a human to analyze and manipulate network data models, with possible aid of paper and pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  
 	This judicial exception is not integrated into a practical application since the additional elements are recited at a high-level of generality such that it amounts no more than mere instruction to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of generic computer components do not add anything significant to the abstract idea.  The claim is not patent eligible.
 	Therefore, independent claim 1 is not patent eligible. Independent claims 5 and 12 are also rejected for similar reasons.

With regards to dependent claims 2-4, 6-11, the claims recite further limitations related to data analysis for model manipulation and do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  Therefore, claims 2-4, 6-11 are also not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 5-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bailey, SR. et al., US 2021/0212648.
 	Regarding claim 1, Bailey discloses a medical image learning method of a medical image process apparatus (Abstract; fig. 3; para 0002 and 0007; a method for capturing and labeling x-ray images), comprising: 
 	preparing a plurality of body X-ray images for learning as an input of a learning data set (Abstract; fig. 3, element 302; para 0007 and 0083; capturing, via an x-ray machine, a plurality of x-ray images of a patient covering a number of different anatomy of the patient in any order, and using a machine learning algorithm, via execution by a computing device, to process the plurality of x-ray images for identification of an anatomy in respective x-ray images of the plurality of x-ray images); 
 	preparing internal diagnostic indicator information corresponding to each of the plurality of body X-ray images for learning as a label of the learning data set (Abstract; fig. 3, element 306; para 0007 and 0085; associating, by the computing device, a label with each of the plurality of x-ray images based on the identification of the anatomy); and 
 	learning an artificial neural network model using the learning data set (para 0030, 0053-0054, and 0058-0059; supervised models and training images can be used initially to train the machine learning algorithm; machine learning algorithms may be used to learn and classify the x-ray images, such as deep learning though neural networks or generative models).
 	Regarding claim 2, the method of claim 1, Bailey further discloses wherein the internal diagnostic indicator information includes information on a cardiovascular border (fig. 2; para 0062).
 	Regarding claim 5, Bailey discloses a medical image process method using a medical image process apparatus (Abstract; fig. 3; para 0002 and 0007; a method for capturing and labeling x-ray images), comprising: 
 	causing an artificial neural network model which has learned medical images to receive a body X-ray image of an object to be diagnosed (Abstract; fig. 3, element 302; para 0007, 0058-0059, and 0083; capturing, via an x-ray machine, a plurality of x-ray images of a patient covering a number of different anatomy of the patient in any order, and using a machine learning algorithm (e.g., neural network), via execution by a computing device, to process the plurality of x-ray images for identification of an anatomy in respective x-ray images of the plurality of x-ray images); and 
 	outputting internal diagnostic indicator information obtained through the artificial neural network model based on the body X-ray image of the object to be diagnosed (Abstract; fig. 3, element 312; para 0007 and 0088; generating and outputting the data file including the plurality of x-ray images in the predetermined order, positioned upright, and labeled).
 	Regarding claim 6, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 7, the medical image process method of claim 5, Bailey further discloses wherein the outputting of the internal diagnostic indicator information includes displaying and outputting the internal diagnostic indicator information of the object to be diagnosed on the body X-ray image of the object to be diagnosed (Abstract; fig. 3, element 312; para 0007 and 0088).
 	Regarding claim 8, the medical image process method of claim 5, Bailey further discloses wherein the outputting of the internal diagnostic indicator information includes outputting a numerical value based on the internal diagnostic indicator information of the object to be diagnosed (para 0077-0078).
 	Regarding claim 9, this claim recites substantially the same limitations that are performed by claim 2 above, and it is rejected for the same reasons.
 	Regarding claim 10, the medical image process method of claim 9, Bailey further discloses wherein the internal diagnostic indicator information includes at least one of a thoracic length (para 0062), a distance between a right axis and a left axis of a heart, a cardiothoracic ratio, a curvature and a length of an aortic knob, a curvature and a length of a pulmonary conus, a curvature and a length of a left atrial appendage, a curvature and a length of an upper right heart border, a curvature and a length of a lower right heart border, a curvature and a length of a lower left heart border, a curvature and a length of a descending aorta, an angle of a carina, a cardiac area, a relative position between a diaphragm and a rib, an average distance of a right pulmonary artery, and an average diameter of a heart-to-spine.
 	Regarding claim 11, the medical image process method of claim 6, Bailey further discloses wherein the outputting of the internal diagnostic indicator information includes outputting a result obtained by comparing the internal diagnostic indicator information of the object to be diagnosed with a reference value for the internal diagnostic indicator information of the body X-ray images for learning obtained from a learning result of the artificial neural network model (para 0051-0052).
 	Regarding claim 12, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey, SR. et al., US 2021/0212648 in view of Hosseinzadeh Taher et al., US 2021/0150710.
 	Regarding claim 3, the method of claim 2, Bailey discloses wherein the information on the cardiovascular border (fig. 2; para 0062).
 	Bailey discloses claim 3 as enumerated above, but Bailey does not explicitly disclose includes information on at least one of an aortic knob, a pulmonary conus, a left atrial appendage, an upper right cardiac border, a lower right cardiac border, a lower left cardiac border, a descending aorta, a carina, an upper end point of a diaphragm, a right pulmonary artery, a posterior cardiac border, and an anterior spinal border as claimed.
 	However, Hosseinzadeh Taher discloses an annotated chest X-ray, including aortic arch, pulmonary artery, carina, etc. (fig. 1A; para 0068, 0123, and 0183).
 	Therefore, taking the combined disclosures of Bailey and Zhang as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an annotated chest X-ray, including aortic arch, pulmonary artery, carina, etc. as taught by Hosseinzadeh Taher into the invention of Bailey for the benefit of classification and annotation of medical images (Hosseinzadeh Taher: para 0004).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey, SR. et al., US 2021/0212648 in view of Zhang et al., US 2020/0380692.
 	Regarding claim 4, the method of claim 1, Bailey further discloses wherein the artificial neural network model is a machine learning algorithm, the plurality of body X-ray images for learning are used as training images for the machine learning algorithm (Abstract; fig. 3, element 302; para 0007 and 0083), and the internal diagnostic indicator information is used as a mask for the machine learning algorithm (Abstract; fig. 3, element 306; para 0007 and 0085).
 	Bailey discloses claim 4 as enumerated above, but Bailey does not explicitly disclose a Mask R-CNN model as claimed.
 	However, Zhang discloses neural network models, such as Mask R-CNN models, that are used to perform both box prediction and image segmentation (para 0079).
 	Therefore, taking the combined disclosures of Bailey and Zhang as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate neural network models, such as Mask R-CNN models, that are used to perform both box prediction and image segmentation as taught by Zhang into the invention of Bailey for the benefit of performing image segmentation based on box prediction (Zhang: para 0079).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Brestel et al., US 2019/0340753 discloses a system for computing a single-label neural network for detection of an indication of an acute medical condition.
 	Carter et al., US 2021/0073977 discloses Systems and methods are provided for presenting an interactive user interface that visually marks locations within a radiograph of one or more dental pathologies, anatomies, anomalies or other conditions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665